Title: From Alexander Hamilton to William Seton, 24 January 1792
From: Hamilton, Alexander
To: Seton, William



Philadelphia January24. 1792
My Dear Sir

I feel great satisfaction in knowing from yourself, that your institution rejects the idea of coalition with the new project, or rather Hydra of projects.
I shall labour to give what has taken place a turn favourable to another Union; the propriety of which is as you say clearly illustrated by the present state of things.
It is my wish that the Bank of New York may, by all means, continue to receive deposits from the Collector, in the paper of the Bank of the U States, and that they may also receive payment for the Dutch Bills in the same paper. This paper may either be remitted to the Treasurer or remain in the Bank as itself shall deem most expedient. I have explicitly directed the Treasurer to forbear drawing on the Bank of New York, without special direction from me. And my intention is to leave you in possession of all the money you have or may receive ’till I am assured that the present storm is effectually weathered.
Every body here sees the propriety of your having refused the paper of the Bank of the United States in such a crisis of your affairs.
Be Confidential with me. If you are pressed, whatever support may be in my power shall be afforded. I consider the public interest as materially involved in aiding a valuable institution like yours to withstand the attacks of a confederated host of frantic and I fear, in too many instances, unprincipled gamblers.
Adieu Heaven take care of good Men and good views. Yrs

A Hamilton
William Seton Esquire

